Title: From George Washington to Timothy Pickering, 16 February 1781
From: Washington, George
To: Pickering, Timothy


                        
                             16 February 1781
                        
                        Whereas I have ordered a detachment of the army to march from Peeks-kill on the 19th instant on a service
                            which may often not admit of the delay resulting from an observance of the usual forms for procuring teams and forage on
                            the route—You are hereby authorised, by yourself or deputy (whenever it may be necessary) to procure those articles by
                            military impress in the Country, through which the detachment marches—for which this shall be your warrant. Given at Head
                            Quarters New Windsor Feby 16. 1781.
                        
                            Go: Washington
                        
                    